TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00281-CV



                                    Edwin Dunk, Appellant

                                              v.

                            Cleva Gandy and Ray Golather, Appellee




   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2001V-209, HONORABLE DAN R. BECK, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant Edwin Dunk has filed a motion to dismiss this appeal pursuant to the

parties’ settlement agreement. Accordingly, we grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1.




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: September 10, 2004